Citation Nr: 0710982	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for mandibular joint 
disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for carpal tunnel 
syndrome.

5.  Entitlement to service connection for a left ankle 
injury.

6.  Entitlement to service connection for spastic colitis.

7.  Entitlement to service connection for a psychiatric 
disorder, including a depressive disorder, impulse control 
disorder, and personality change due to multiple medical 
problems.

8.  Entitlement to service connection for chronic low back 
strain.

9.  Entitlement to a disability manifested by sleep 
irregularities and night sweats.

10.  Entitlement to service connection for a skin condition.

11.  Entitlement to an evaluation in excess of 40 percent for 
right (major) elbow ankylosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
November 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  In May 
1999, the RO denied entitlement to service connection for 
left ankle injury and an evaluation in excess of 40 percent 
for ankylosis of the right elbow.  The RO confirmed the 
denial of these claims in January 2000 and also denied 
entitlement to the remaining nine claims for service 
connection. 
 
The veteran submitted his VA-Form 9, regarding the 10 service 
connection claims on appeal in March 2004, which is more than 
60 days after the December 2003 statement of the case 
addressing these claims.  Additional evidence was submitted 
after the statement of the case, however, and the RO provided 
a February 2004 supplemental statement of the case, on which 
the veteran was allowed an additional 60 days to perfect his 
appeal.  The veteran's substantive appeal therefore is deemed 
timely and all issues reflected on the cover are before the 
Board.  See 38 C.F.R. § 20.302(b)(2).

The veteran's wife submitted a statement in August 2000, 
asserting that the veteran was exposed to radiation in 
service.  The veteran also noted on a June 1999 VA 
psychiatric examination report that he was concerned that all 
of his current medical problems related to possible radiation 
exposure in service.  This matter is referred to the RO.

The issues of entitlement to service connection for hearing 
loss, tinnitus, and a psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
any current disability of the mandibular joint.

2.  The record does not show any probative medical evidence 
of a current diagnosis of carpal tunnel syndrome.

3.  The competent medical evidence of record does not show 
any findings related to a left ankle injury in service or for 
many years thereafter; and none of the medical evidence of 
record relates the current left ankle disability to service.

4.  The competent medical evidence does not relate the 
veteran's spastic colitis to service.

5.  The most recent probative evidence of record does not 
show a current low back disability.

6.  The competent medical evidence does not show a separate 
disability manifested by sleep irregularities and night 
sweats.

7.  The record does not show any medical evidence of a 
current skin condition.

8.  The competent medical evidence shows the veteran's right 
elbow is currently fixed at 90 degrees of flexion.


CONCLUSIONS OF LAW

1.  Mandibular joint disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  A left ankle disability was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

4.  Spastic colitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

5.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

6.  A disability manifested by sleep irregularities and night 
sweats was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

7.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

8.  The criteria for a rating in excess of 40 percent for a 
right elbow disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 4.71a, Diagnostic Code 
5205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a VA letter dated in August 
2001.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to notify VA of 
additional information or evidence he wanted VA to get for 
him, which, in effect, would include any evidence in his 
possession.  The RO notified the veteran again in December 
2003, regarding the increased rating claim for the right 
elbow and May 2004, regarding the service connection claims, 
specifically requesting that the veteran submit any relevant 
evidence in his possession.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
part in Pelegrini, supra, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
May 1999 and January 2000 rating decisions, the RO denied the 
veteran's increased rating and service connection claims.  
The VCAA became effective in November 2000.  In August 2001, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  

While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the adjudication took place prior to the enactment of the 
VCAA.  The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2001, December 2003, and May 2004 letters did not 
provide the veteran with notice of the laws regarding degrees 
of disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, regarding most 
of the claims, any defect with respect to the content of the 
notice requirement was non-prejudicial.  

Additionally, VA has obtained all relevant, identified, and 
available evidence.  The veteran stated on his August 2001 
VA-Form 9 that his service medical records for his time in 
Korea had been destroyed.  A review of the record shows that 
the available records have been obtained.  Specifically, the 
service medical records were obtained, which reflect the 
service entrance and exit examinations, as well as treatment 
during service.  On search for additional records, the 
National Archives responded in April 2000 that there were no 
additional records and that if records existed in 1973, they 
might have been destroyed by the fire that took place at the 
National Personnel Records Center (NPRC).  Morning reports 
for the veteran's time in Korea later were obtained; the NPRC 
indicated in June 2003 that there were no additional records.  
To the extent possible, the duty to assist has been 
fulfilled.  

The veteran stated that he has received VA treatment for his 
claimed conditions since the 1960's, which are not reflected 
in the claims file.  In May 2000, the Chief of the Medical 
Administrative Service at the Central California VA Health 
Care System responded that present VA medical records only 
dated back to 1981 and that a request had been given to the 
medical records transfer clerk for records prior to 1981.  A 
response is not of record.  In April 2003, the RO again 
requested any available VA medical records from 1961 to 1981; 
and the Chief of the Medical Administrative Service at the 
Central VA Health Care System responded in February 2004 that 
no records were found dated from 1961 to 1980.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.

VA also has provided all necessary examinations.  An 
examination was not provided regarding the service connection 
claims for a left ankle injury, spastic colitis, or a skin 
condition.  Since there is no evidence that these conditions 
were incurred in or aggravated by service, however, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded a medical examination for these 
disabilities.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Thus, VA has satisfied all duties to notify and 
assist the veteran.

Service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mandibular joint disease

The veteran seeks service connection for mandibular joint 
disease.  He indicated that he was involved in an altercation 
in service in 1957 and was struck in the jaw.  He further 
noted that he has had problems with his right 
temporomandibular joint since then and is constantly grinding 
his teeth while sleeping.  He thus contends that he has a 
current mandibular joint disability directly related to his 
service, entitling him to disability compensation.

Initially, the record does not show a present disability 
related to the mandibular joint.  A July 1999 VA examination 
report notes the veteran's report of a fight in service and 
pain since then.  The veteran mentioned that he had been told 
he had temporomandibular joint disease.  He reportedly was 
able to chew without difficulty, and was not under treatment 
presently.  Physical examination revealed complaints of 
tenderness over the right temporomandibular joint.  He had 
full range of motion to the jaw with a good, normal bite.  
The examiner found no gross deformity about the joint at that 
time.  The diagnosis was contusion to jaw, healed.  

None of the remaining medical evidence of record relates to 
any treatment for the mandibular joint.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran has argued that he has a current 
mandibular joint disability related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that the veteran does not have any current disability in the 
mandibular joint.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the preponderance of the evidence is against a 
service connection claim for mandibular joint disease; and 
the claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Carpal tunnel syndrome

The veteran seeks service connection for carpal tunnel 
syndrome.  He stated on a July 1999 VA examination report 
that in 1959 he developed some intermittent problems with 
tingling and sensation in the fingers and some weakness of 
grip in the hands.  He indicated that he had a diagnosis of 
carpal tunnel syndrome but that no specific treatment had 
ever been required.  He also noted that he did not feel that 
there had been any recent progression in his complaints.  He 
thus contends that he currently has carpal tunnel syndrome 
directly related to his service, entitling him to disability 
compensation.

Upon review, however, the record does not show any probative 
medical evidence of a current diagnosis of carpal tunnel 
syndrome.  A February 1982 VA medical record shows nerve 
conduction velocities in the median and ulnar nerves (right) 
were normal.  Distal latencies at the wrist also were normal, 
as were electromiographic studies in the deltoid, biceps, 
triceps, and extensor and flexor carpal nerves.  A July 1999 
VA examiner diagnosed carpal tunnel syndrome; but the 
examination report showed full range of motion to the wrist 
and hand, good grip in the hand, and good radial pulsations 
in both wrists.  Neurological examination showed fairly good 
sensation to light touch and pinprick in the fingers.  It was 
noted that superficial and deep tendon reflexes were 
sluggish, but equal bilaterally.  As the examiner's diagnosis 
is not supported by his objective findings, the Board is not 
bound to accept the examiner's diagnosis.  Given the normal 
clinical findings, it appears that the diagnosis was based 
solely on the veteran's own reported history.  See Wood v. 
Derwinski, 1 Vet. App. 406 (1991) [the Board is not bound to 
accept the diagnosis of PTSD if the evidence of record does 
not objectively support that diagnosis]; See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [the Board is not required 
to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Moreover, lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

As the record does not show any probative medical evidence of 
a current carpal tunnel diagnosis, the veteran's claim fails.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

Although the veteran has argued that he currently has carpal 
tunnel syndrome as a result of his service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any probative evidence of a current diagnosis of 
carpal tunnel syndrome.  

In sum, the preponderance of the evidence is against the 
service connection claim for carpal tunnel syndrome, and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left ankle injury

The veteran contends that he has a bone chip in his left 
ankle that was treated in service while stationed in Korea.  
He indicated that he was playing basketball in 1957 or 1958 
in Korea when he came down on his left ankle on uneven ground 
and heard a crack of the bone.  He recalled that he was taken 
to a medical facility and treated for swelling and that since 
then his ankle has caused him great pain, which he treats by 
wrapping and soaking alternately in hot and cold water.  In 
sum, the veteran asserts that he has a current left ankle 
disability directly related to his service, entitling him to 
disability compensation.

Initially, the record shows a current left ankle disability.  
A November 1981 VA medical record shows an impression of 
post-traumatic derangement of the left ankle.  VA medical 
records dated in October 1982 and November 1982 note the 
veteran had a 20 plus year history of his left ankle locking 
up on him and ankle joint arthralgia.  A March 1986 VA 
radiologist determined that prominent bony densities below, 
both the medial and lateral malleoli of the left ankle might 
represent a varient or possibly be secondary to old injury; 
it was noted, however, that the former was more likely.  An 
August 1998 VA medical record notes complaints of left ankle 
pain, swollen since the previous day, and a left ankle injury 
over 40 years ago.  VA medical records dated from 2000 to 
2003 show continued findings of impairment in the left ankle, 
including a June 2001 VA medical record, noting a large 
fragment in the medial malleous, secondary to fracture.  

Upon review, however, there is no medical evidence of any in-
service incurrence of a left ankle disability.  Although the 
veteran has provided a detailed account of how he injured his 
ankle in service, the objective competent evidence of record 
does not support his contentions.  VA examination and 
treatment reports dated from 1960 through early 1980 show no 
complaints of, or findings associated with, an ankle injury.  
It is not until approximately twenty-years post service that 
the veteran recalls incurring an in-service injury to the 
ankle and based solely on the veteran's historical 
recollections, the examiners' note a history of an old 
injury.  Since the objective medical evidence is inconsistent 
with the veteran's historical recollection, they are not 
credible and are of little or no probative value.  
Additionally, because the examiners' statements are based on 
the veteran's own recitation of events, not on any review of 
the claims file, they are of no probative value.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) [the Board is not 
required to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Moreover, lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).  

The Board also notes that the first finding of post-traumatic 
derangement of the left ankle is in 1980, which is 21 years 
after service.  Thus, service connection is not warranted on 
a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  

Although the veteran has argued that his current left ankle 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any in-
service incurrence of a left ankle disability.  Additionally, 
there is no evidence of continuity of symptomatology of this 
disability from service or during the 21 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

In sum, the preponderance of the evidence is against the 
service connection claim for a left ankle injury; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Spastic colitis 

The veteran seeks service connection for spastic colitis.  On 
a July 1999 VA examination report, he stated that he has had 
intermittent problems with abdominal cramps, bloating, and 
diarrhea since 1956.  He also stated that he avoided milk and 
dairy products, which seemed to aggravate his problems.  He 
thus contends that he has spastic colitis, directly related 
to his service, entitling him to disability compensation.

Initially, the record shows a current disability related to 
the colon and bowels.  January 1982 and February 1982 VA 
medical records note the veteran's reports of chronic 
diarrhea for over 20 years.  A July 1999 VA medical record 
shows the veteran indicated that he had diarrhea, abdominal 
cramping, and bloating since 1956.  VA medical records dated 
from November 1981 to February 2003 also show findings of 
chronic diarrhea, irritable colon, irritable bowel syndrome, 
chronic diarrhea, and colitis.

Upon review, however, there is no medical evidence of any in-
service incurrence of spastic colitis.  The service medical 
records are negative.  Even though the veteran has stated 
that he suffered from abdominal cramping, bloating, and 
diarrhea in service, the service medical records and VA 
treatment reports dated from 1960 through the 1980s are 
silent for any complaints of, or treatment for, spastic 
colitis.  While post-service VA medical records note that the 
veteran's complaints of diarrhea and abdominal cramping are 
chronic, for the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Although the veteran has argued that his current spastic 
colitis is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any in-
service incurrence of spastic colitis.  Additionally, there 
is no evidence of continuity of symptomatology of spastic 
colitis from service or during the 22 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

In sum, the preponderance of the evidence is against the 
service connection claim for spastic colitis; and the claim 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



Chronic low back strain

The veteran seeks service connection for chronic low back 
strain.  On a February 2003 VA medical record, he stated that 
his back pain was a result of trauma he sustained in Korea in 
1956, when he was in a jeep that overturned.

Upon review, however, the most recent probative evidence of 
record does not show a current back disability.  

A January 1982 VA medical record shows an assessment of 
lumbar spine scoliosis, convex to the right, some of which 
might be positional; but vertebral heights and disc spaces 
were well-maintained; and there was no evidence of an acute 
fracture.  The diagnosis in August 1982 was rule out low back 
strain and rule out spondylisthesis.   

A July 1999 VA examination report shows the veteran stated 
that approximately 30 years ago, he noticed occasional, 
recurrent, aching pains in his low back and that he did not 
recall any history of injury.  This is inconsistent with his 
later report in 2003 that his back pain was a result of a 
jeep injury in service.  In the 1999 report, he complained 
that he had intermittent flares of dull, aching pains in his 
low back, usually aggravated by overuse of the back.  On 
physical examination, he stood erect with fairly normal 
curvature to the spine and indicated an area of occasional 
discomfort in the lumbar region.  Forward flexion was 
accomplished to 55 degrees, extension to 10 degrees, lateral 
bending to 25 degrees bilaterally; and straight leg raising 
was accomplished to 65 degrees bilaterally.  The assessment 
was chronic low back strain.  

The January 1982 and July 1999 VA medical records show some 
objective evidence of impairment in the low back, but the 
remaining medical records dated from 1982 to 2003 only show 
findings of chronic back pain.  In August 2000, a VA nurse 
practitioner noted a past medical history of degenerative 
joint disease of the lumbar spine.  As noted, however, this 
is not actually reflected in the medical records.  Finally, 
the most recent evaluation of the lumbar spine in December 
2003 shows that the veteran had normal range of motion in the 
back.

Based on these records, most of the probative medical 
evidence shows findings of chronic pain with no present 
disabling pathology.  The assessment of chronic low back 
strain and limitation of motion was not reflected on the most 
recent medical evidence of record, showing no impairment in 
the lumbar spine.  Pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

Although the veteran has argued that he has a current back 
disability related to exposure to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any probative evidence of a present disability in 
the spine.

In the alternative, even when assuming that a current 
diagnosis of chronic low back strain is present, there is no 
competent evidence of record showing that the disability had 
its onset in service or is related to any event of service.  
The service medical records show no treatment for or 
diagnosis of a low back injury, and the post service 
treatment reports merely document the veteran's historical 
recollections.  As previously noted, because the veteran's 
historical accounts are inconsistent with the objective 
evidence of record, they are not credible and are of little 
or no probative value.  The evidence weighs against the 
veteran's claim in this regard as well.

In sum, the preponderance of the evidence is against the 
service connection claim for chronic low back strain; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability manifested by sleep irregularities and night 
sweats

The veteran seeks service connection for a disability 
manifested by sleep irregularities and night sweats.  He also 
complained of constant tension and stress. 

Upon review, however, there does not appear to be a separate 
diagnosed medical condition causing these symptoms.  A July 
1999 VA medical record shows a diagnosis of anxiety tension 
disorder with associated insomnia.  The July 1999 VA 
examination report notes that the veteran stated he had been 
having problems with sleep over the past 20 years but that 
the problem had not been progressive.  The examiner also 
noted that the veteran never had required any medical 
attention for this and was under no therapy for sleep apnea 
at the present time.  

The record shows the veteran's general ailments include 
colitis, mitral valve prolapse, temporomandibular joint 
disease, hypertension, non-insulin-dependent diabetes 
mellitus, left ankle bone chips, immobility of the elbow, and 
conditions of the skeletal system.  None of the medical 
records show separate and distinct disabilities associated 
with sleep irregularities or night sweats however.

Although the veteran has argued that he has a current 
disability manifested by sleep irregularities and night 
sweats related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran is 
competent to describe his symptoms, without a finding of an 
underlying disorder, symptoms alone cannot be service-
connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Additionally, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence is against the 
service connection claim for a disability manifested by sleep 
irregularities and night sweats, and the claim is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Skin condition

The veteran seeks service connection for "a cosmetic skin 
condition."  Review of the record, however, does not show 
any medical evidence of a skin condition.  The service 
medical records and post service medical evidence is silent 
in this regard.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Although the veteran has argued that he has a current skin 
condition related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In sum, the preponderance 
of the evidence is against the service connection claim for a 
skin condition, and the claim is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased rating for right elbow

The RO originally granted service connection for a right 
elbow disability in July 1960, assigning a 10 percent rating 
effective November 14, 1959.  In April 1982, the RO assigned 
an increased rating of 40 percent for the right elbow, 
effective November 23, 1981.

The veteran now seeks a rating higher than 40 percent for his 
right elbow disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied.  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's right elbow disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5205 for elbow 
ankylosis in the major elbow.  In order to get the next 
higher 50 percent rating, the medical evidence must show 
intermediate elbow ankylosis on the major side at an angle of 
more than 90 degrees, or between 70 degrees and 50 degrees.  
A 60 percent rating is assigned for unfavorable elbow 
ankylosis of the major side at an angle of less than 50 
degrees or with complete loss of supination or pronation.

A July 1999 VA examination report shows full range of motion 
in the right elbow and that the left elbow is fixed in a 
position of 90 degrees.  It is not clear, however, whether 
this is a typo meant to read as the right elbow fixed in 90 
degrees.

A December 2003 VA examination report shows the veteran has 
had progressive limitation of movement in the right elbow 
since an operation in 1958 and currently has no movement at 
all in the elbow.  Physical examination showed the right 
elbow had extension and flexion from 0 to 90 degrees.  
Pronation was to 60 degrees, and supination was to 45 
degrees.  The examiner noted that examination of the right 
elbow revealed that it was fixed at 90 degrees of flexion and 
that the veteran basically had no movement of the elbow.  
Neurological examination was within normal limits.  The 
examiner's impression was that the veteran had a partially 
frozen right elbow with limitation of movement.  The right 
elbow reportedly was unable to be used for lifting or 
carrying, as well as any functional range of motion.

Upon review, the medical evidence does not show that a 50 
percent rating is warranted for right elbow ankylosis.  
Specifically, the elbow is not fixed at an angle higher than 
90 degrees or between 70 degrees and 50 degrees.
        
In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows functional 
loss in that the veteran cannot move his elbow past 90 
degrees.  While this finding is significant, this impairment 
already is contemplated by the 40 percent rating assigned 
under DC 5205.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

In sum, the level of impairment associated with the right 
elbow disability more closely approximates the criteria for a 
40 percent rating under 38 C.F.R. § 4.71a, DC 5205, for 
ankylosis of the major elbow at an angle between 90 degrees 
and 70 degrees.   

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right elbow disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran's wife reported that the veteran had 
changed jobs due to his general bad health.  This does not 
rise to the level of marked interference with employment.  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not warranted.


ORDER

Entitlement to service connection for mandibular joint 
disease is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for spastic colitis is 
denied.

Entitlement to service connection for chronic low back strain 
is denied.

Entitlement to service connection for a disability manifested 
by sleep irregularities and night sweats is denied.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to an evaluation in excess of 40 percent for a 
right elbow disability is denied.




REMAND

Hearing loss and tinnitus

On a July 1999 VA examination report, the veteran stated that 
he had problems with hearing loss over the past 15 to 20 
years and that he had been around jet engines for 
approximately two to three years, and other loud noises in 
the air field for approximately four years.  He also stated 
that he had occasional flares of tinnitus.  His DD-Form 214 
shows that he served in the Air Force from October 1955 to 
November 1959 and that he was a Basic Airman.  His military 
occupational specialty (MOS) was Administrative Clerk.  

A July 1999 VA audiologist noted the veteran's reports of 
exposure to jet engines in service and found that his 
sensorineural hearing loss was more likely than not related 
to noise exposure while serving in the military.  The 
examiner also found that the tinnitus was due to exposure to 
loud sound.  The examiner did not, however, indicate a review 
of the claims file.  Thus, it appears that the examiner's 
statements and opinions were based on the veteran's own 
recitation of events, and not on any review of any medical 
record exposure to loud noise.  

As it is unclear from his MOS whether the veteran had any 
significant acoustic trauma in service, another VA medical 
opinion based on review of the claims file is necessary to 
resolve whether or not the current findings of hearing loss 
and tinnitus are related to his actual noise exposure in the 
Air Force.    

Psychiatric disorder

The veteran seeks service connection for a psychiatric 
disorder, including depressive disorder and impulse control 
disorder.  He asserts that he experienced unusual and extreme 
living conditions in Korea.  He also stated on a June 1999 VA 
examination report that he believed his current mood problems 
were directly related to loss of functioning in his dominant 
hand and elbow.

A June 1999 VA examiner found that the veteran's personality 
and mood change related not only to his immobility of his 
service-connected elbow, but a host of nonservice-connected 
medical problems, including colitis, mitral valve prolapse, 
temporomandibular joint disease, hypertension, non-insulin-
dependent diabetes mellitus, left ankle bone chips, and 
conditions of the skeletal system.  The examiner found it 
unlikely that the veteran's current depression and 
personality change were only related to the immobility of the 
elbow, but noted that it was important to acknowledge that 
immobility of the elbow was significant, since the veteran's 
handedness was on the same side of the body as his 
immobility.  The veteran reportedly felt embarrassed to shake 
people's hands because the right elbow disability was very 
noticeable.   

The current medical evidence is not sufficient to decide the 
veteran's claim.  First, it is not clear what current 
psychiatric diagnosis the examiner is relating to the 
veteran's right elbow.  Second, the examination is not clear 
on the extent to which the right elbow and/or hand disability 
has caused or has aggravated any psychiatric disorder.  
Therefore, another examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the service 
connection claims for hearing loss, 
tinnitus, and a psychiatric disorder.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a VA 
audiological examination, addressing 
whether it is very likely, at least as 
likely as not, or unlikely that his 
current hearing loss and tinnitus 
diagnoses are related to service. 

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Schedule the veteran for a VA 
psychiatric examination to address the 
following:

(a)  Assess all current psychiatric 
diagnoses.

(b)  Determine whether any psychiatric 
diagnoses, other than any personality 
disorders, are proximately due to, or 
aggravated by, the service-connected 
right elbow and/or right hand condition. 

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims.  An appropriate period of 
time for response should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


